Exhibit 99.8 Advertisement Infosys Limited Registered Office : Electronics City, Hosur Road, Bangalore – 560 100, India. Audited Consolidated Financial Results of Infosys Limited and its subsidiaries for the quarter ended June 30, 2012 prepared in compliance with International Financial Reporting Standards as issued by International Accounting Standards Board (IFRS) (in crore, except share and per equity share data) Particulars Quarter ended June 30, Quarter ended March 31, Quarter ended June 30, Year ended March 31, Revenues Cost of sales Gross profit Selling and marketing expenses Administrative expenses Operating profit Other income Profit before income taxes Income tax expense Net profit Paid-up equity share capital (par value  5/- each, fully paid) Share premium, retained earnings and other components of equity * Earnings per share (par value  5/- each) Basic Diluted Total Public Shareholding # Number of shares Percentage of shareholding Promoters and Promoter Group Shareholding Pledged / Encumbered Number of shares – Percentage of shares (as a % of the total shareholding of promoter and promoter group) – Percentage of shares (as a % of the total share capital of the company) – Non-encumbered Number of shares Percentage of shares (as a % of the total shareholding of promoter and promoter group) Percentage of shares (as a % of the total share capital of the company) * Represents the previous accounting year balance as required under Clause 41 of the listing agreement. # Total Public Shareholding as defined under Clause 40A of the Listing Agreement excludes shares held by founders and American Depository Receipt Holders. 1. The audited consolidated financial statements for the quarter ended June 30, 2012 have been taken on record by the Board of Directors at its meeting held on July 12, 2012. The statutory auditors have expressed an unqualified audit opinion. The information presented above is extracted from the audited consolidated financial statements. The consolidated financial statements are prepared in accordance with International Financial Reporting Standards as issued by International Accounting Standards Board (IFRS). 2. Information on dividends for the quarter ended June 30, 2012 (in ) Particulars Quarter ended June 30, Quarter ended March 31, Quarter ended June 30, Year ended March 31, Dividend per share (par value  5/- each) Interim dividend – – – Special dividend – 10 years of Infosys BPO operations – – Final dividend – – Total dividend – – The final dividend of  22/- per equity share for fiscal 2012 and a special dividend – 10 years of Infosys BPO operations of  10/- per equity share was approved by the shareholders at the Annual General Meeting of the company held on June 9, 2012 and the same was paid on June 11, 2012. 3. Other information (Consolidated – Audited) (in crore) Particulars Quarter ended June 30, Quarter ended March 31, Quarter ended June 30, Year ended March 31, Staff costs Items exceeding 10% of aggregate expenditure – Details of other income: Interest on deposits with banks and others Income from available-for-sale financial assets / investments 26 4 5 27 Miscellaneous income, net 4 4 6 18 Gains / (losses) on foreign currency 60 45 52 Total 4. Audited financial results of Infosys Limited (Standalone information) (in crore) Particulars Quarter ended June 30, Quarter ended March 31, Quarter ended June 30, Year ended March 31, Revenues Profit before tax and exceptional item Profit after tax before exceptional item Profit after tax and exceptional item Note:The audited results of Infosys Limited for the above mentioned periods are available on our website www.infosys.com. The information above has been extracted from the audited financial statements as stated. 5. Information on investor complaints pursuant to Clause 41 of the Listing Agreement for the quarter ended June 30, 2012 Nature of complaints received Opening balance Additions Disposal Closing balance Non receipt of dividend / Annual report related – – 6. Segment reporting (in crore) Particulars Quarter ended June 30, Quarter ended March 31, Quarter ended June 30, Year ended March 31, Revenue by industry segment Financial services and insurance (FSI) Manufacturing enterprises (MFG) Energy, utilities and telecommunication services (ECS) Retail, logistics, consumer product group, life sciences and health care enterprises (RCL) Total Less: Inter-segment revenue – Net revenue from operations Segment profit before tax, depreciation and non-controlling interest: Financial services and insurance (FSI) Manufacturing enterprises (MFG) Energy, utilities and telecommunication services (ECS) Retail, logistics, consumer product group, life sciences and health care enterprises (RCL) Total Less: Other un-allocable expenditure Add: Un-allocable other income Profit before tax and non-controlling interest Notes on segment information Principal segments The company's operations predominantly relate to providing technology services, delivered to clients globally, and operating across various industry segments. Accordingly, revenues represented along industries served constitute the primary basis of the segmental information set out above. Segmental capital employed Assets and liabilities used in the company's business are not identified to any of the reportable segments, as these are used interchangeably between segments. Management believes that it is not practicable to provide segment disclosures relating to total assets and liabilities since a meaningful segregation of the available data is onerous. The previous period figures, extracted from consolidated audited financial statements, have been presented after incorporating necessary reclassification adjustments pursuant to changes in reportable segments. Bangalore, India July 12, 2012 By order of the Board for Infosys Limited S. D. Shibulal Chief Executive Officer and Managing Director The Board also took on record the unaudited consolidated results of Infosys Limited and its subsidiaries for the three months ended June 30, 2012, prepared as per International Financial Reporting Standards (IFRS). A summary of the financial statements is as follows: (in US$ million, except per ADS data) Particulars Quarter ended June 30, Quarter ended March 31, Quarter ended June 30, Year ended March 31, Revenues Cost of sales Gross profit Net profit Earnings per American Depositary Share (ADS) Basic Diluted Total assets Cash and cash equivalents including available-for-sale financial assets and certificates of deposit Statements in connection with this release may include forward-looking statements within the meaning of U.S. Securities laws intended to qualify for the ‘safe harbor’ under the Private Securities Litigation Reform Act. These forward-looking statements are subject to risks and uncertainties including those described in our SEC filings available at www.sec.gov including our Annual Report on Form 20-F for the year ended March 31, 2012, and our other recent filings. Actual results may differ materially from those projected by forward-looking statements. We may make additional written and oral forward-looking statements but do not undertake, and disclaim any obligation, to update them.
